Exhibit 10.28
CHICO’S FAS, INC.
2002 OMNIBUS STOCK AND INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
FOR RESTRICTED STOCK UNITS
Capitalized terms not defined herein have the meaning given such terms in the
Amended Chico’s FAS, Inc. 2002 Omnibus Stock and Incentive Plan.
     This Performance Award Agreement (the “Agreement”) is dated as of
                     (the “Grant Date”), and is entered into between Chico’s
FAS, Inc., a Florida corporation (the “Company”), and                      (the
“Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) is authorized to make grants of Performance Awards
under the Company’s 2002 Omnibus Stock and Incentive Plan, as amended (the
“Plan”);
     WHEREAS, on                      the Committee approved this Performance
Award grant, pursuant to the Plan, to the Employee on the Grant Date provided
that the Employee continued to be employed as an employee of the Company on the
Grant Date;
     WHEREAS, the Committee determined and established the performance measures
and goals that must be achieved in order for the Employee to earn and vest in
the Performance Award;
     WHEREAS, the Committee intends the Performance Award to be
“performance-based compensation” as such term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended;
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:
     1. Grant of Performance-Based Restricted Stock Units. The Company hereby
sets forth the right for the Employee to receive a target of
                     Restricted Stock Units (the “Target”) at the end of the
defined Restriction Period set forth in Paragraph 5, with the earn-out
opportunity to receive Restricted Stock Units equal to 0% — 100% of the Target
(the “Performance Award”), subject to the achievement of the Performance Goals
set forth in Paragraph 2. Upon the completion of the Restriction Period and the
achievement of the Performance Goals, each earned and vested Restricted Stock
Unit shall entitle the Employee to receive one share of Common Stock of the
Company. This award is subject to the conditions described in this Performance
Award Agreement. The Performance Award is offered pursuant to and to implement
in part the Chico’s FAS, Inc. 2002 Omnibus Stock and Incentive Plan (as amended
and in effect from time to time, the “Plan”) and is subject to the provisions of
the Plan, which is hereby incorporated herein and is made a part hereof, as well
as the provisions of this Performance Award Agreement. The Employee agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and this Performance Award

 



--------------------------------------------------------------------------------



 



Agreement. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided in this Performance Award Agreement. All
references to specified paragraphs pertain to paragraphs of this Performance
Award Agreement unless otherwise specifically provided.
     2. Performance Goals. The Employee’s right to receive the Performance Award
is subject to (a) the vesting provisions set forth in Paragraph 5 and (b) the
achievement of the following Performance Goals, with linear interpolation of
payout between threshold and maximum:
Performance Award Earnout Schedule

                      2011 EPS   % of Performance     Achieved*   Award Earned
Target/Maximum
  $ 1.00       100 %
 
  $ .99       92.5 %
 
  $ .98       85.0 %
 
  $ .97       77.5 %
 
  $ .96       70.0 %
 
  $ .95       62.5 %
 
  $ .94       55.0 %
 
  $ .93       47.5 %
 
  $ .92       40.0 %
 
  $ .91       32.5 %
Threshold
  $ .90.       25.0 %
 
  < $ .90       0 %

 

*   EPS = Earnings Per Diluted Share for FY 2011.

     3. No Transfer of Unvested Restricted Stock Units. During the period that
any Restricted Stock Units underlying the Performance Award are unvested as set
forth in Paragraphs 4, 5 and 6, the Employee shall have no rights to or with
respect to such Restricted Stock Units, and such unvested Restricted Stock Units
shall not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, other than by will, the laws of descent and distribution or by
qualified domestic relations order. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of the Employee.
     4. Risk of Forfeiture. Subject to Paragraphs 6, should the Employee’s
employment (defined below) with Company and each subsidiary (as the term
“subsidiary” is defined in the Plan) terminate prior to the end of the
Restriction Period set forth in Paragraph 5, the Employee shall forfeit the
right to receive the Performance Award that would otherwise have vested at the
end of the Restriction Period.

 



--------------------------------------------------------------------------------



 



     5. Vesting. Subject to Paragraph 6, if the Performance Goals set forth in
Paragraph 2 are achieved, the Employee shall thereafter become 100% vested in
the Performance Award earned pursuant to Paragraph 2, on (two years from grant
date), which is the last day of the Restriction Period.
     6. Termination of Service; Change in Control. Voluntary or involuntary
termination of service as an Employee, retirement, death or disability of the
Employee, or occurrence of a Change in Control, shall affect the Employee’s
rights under this Performance Award Agreement as follows:
          a. Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates service as an Employee of
the Company or if the Employee’s position as an employee of the Company is
terminated by the Company for cause prior to the last day of the Restriction
Period, then the Employee shall forfeit the right to receive all Restricted
Stock Units of the Performance Award. Cause shall mean any occurrence of the
following:

  i.   Conviction of , or entering a plea of no contest to, any felony;     ii.
  Conviction of, or entering a plea of no contest to, any crime related to your
employment by the company, but specifically excluding traffic offenses;     iii.
  Your continued willful neglect of, refusal to perform, or gross negligence
concerning, your duties, or engaging in willful misconduct in the performance of
your duties, which has a material adverse affect on the company     iv.   Your
willful failure to take actions that are permitted by law and necessary to
implement the policies of the company as communicated to you;     v.   Your
material breach of the terms of the award agreement, or;     vi.   Drug or
alcohol abuse by you, but only to the extent that such abuse has an obvious and
material adverse affect on the company or on the performance of your duties and
responsibilities as an employee in your position with the company

          b. Involuntary Termination Without Cause. If the Employee’s position
as an employee of the Company is terminated by the Company without Cause prior
to the last day of the Restriction Period, then Employee shall forfeit the right
to receive all Restricted Stock Units of the Performance Award. The Committee
shall retain the authority to accelerate time-vesting of all or a portion of the
Award in its discretion, provided, however, in such event, the related
Performance Goals must still be achieved.
          c. Change in Control. If a Change in Control shall occur following the
achievement of the Performance Goals, but prior to the last day of the
Restriction Period, the Performance Award earned pursuant to Paragraph 2 shall
remain subject to vesting provisions contained herein for the remainder of the
Restriction Period. If a

 



--------------------------------------------------------------------------------



 



Change in Control shall occur prior to the achievement of the Performance Goals,
the Performance Award shall be converted into time-vesting Restricted Stock
Units at 100% of the target level and pro-rated. Such converted Restricted Stock
Units to remain subject to the vesting provisions contained herein for the
remainder of the Restriction Period. Such Restricted Stock Units shall
immediately become fully vested if either (1) the successor company does not
assume, convert, continue or otherwise replace the Restricted Stock Units on
proportionate and equitable terms or (2) the Employee is terminated without
Cause within twelve (12) months following the Change in Control.
          d. Death or Disability. If the Employee’s position as an employee of
the Company is terminated by death or Disability prior to the last day of the
Restriction Period, then the Performance Award earned pursuant to Paragraph 2
shall immediately become fully vested, payout of the award shall be based on
actual performance results and the earned Restricted Stock Units shall be
converted to common shares at the same time as such awards are converted for
continuing employees. Disability for purposes herein shall mean the Employee’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than 12 months.
          e. Definition of Employment. For purposes of this Performance Award
Agreement, “employment” means employment by the Company or a subsidiary. In this
regard, neither the transfer of the Employee from employment by the Company to
employment by a subsidiary nor the transfer of the Employee from employment by a
subsidiary to employment by the Company nor the transfer of the Employee from
employment by a subsidiary to employment by another subsidiary shall be deemed
to be a termination of employment of the Employee. Moreover, the employment of
the Employee shall not be deemed to have been terminated because of absence from
active employment on account of temporary illness or during authorized vacation
or during temporary leaves of absence from active employment granted by the
Company or a subsidiary for reasons of professional advancement, education,
health, or government service, or during military leave for any period if the
Employee returns to active employment within 90 days after the termination of
military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement. The Plan Administrator’s
determination in good faith regarding whether a termination of employment of any
type or disability has occurred shall be conclusive and determinative.
     7. Ownership Rights. The Employee is not entitled to any voting and
ownership rights applicable to the Performance Award, including the right to
receive any dividends that may be paid on Performance Award, prior to becoming
vested in the Performance Award. (Information on Chico’s stock, Annual Reports,
and other relevant information may be found under the Investor Relations
Sections of the Chico’s website: Chicos.com)
     8. Reorganization of Company and Subsidiaries. The existence of this
Performance Award Agreement shall not affect in any way the right or power of
the

 



--------------------------------------------------------------------------------



 



Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Performance Award or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
     9. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Performance Award shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Performance Award.
     10. Certain Restrictions. By accepting the Performance Award, the Employee
agrees that if at the time of delivery of certificates for shares of Performance
Award issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the “Act”), the
Employee will acquire the Performance Award for the Employee’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition the Employee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with the Act or any other securities law or with this
Performance Award Agreement.
     11. Amendment and Termination. No amendment or termination of this
Performance Award Agreement which would impair the rights of the Employee shall
be made by the Board, the Committee or the Plan Administrator at any time
without the written consent of the Employee. No amendment or termination of the
Plan will adversely affect the right, title and interest of the Employee under
this Performance Award Agreement or to Performance Award granted hereunder
without the written consent of the Employee.
     12. No Guarantee of Employment. This Performance Award Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
     13. Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Performance Award otherwise deliverable
upon satisfaction of the conditions precedent under this Performance Award
Agreement (and

 



--------------------------------------------------------------------------------



 



other amounts payable under this Performance Award Agreement) in an amount
sufficient to satisfy withholding of any federal, state or local taxes required
by law, or (ii) take such other action as may be necessary or appropriate to
satisfy any such tax withholding obligations.
     14. No Guarantee of Tax Consequences. Neither the Company nor any
subsidiary nor the Plan Administrator makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Performance Award Agreement.
     15. Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
     16. Governing Law. The Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
     17. Miscellaneous Provisions.
          (a) Not a Part of Salary. The grant of an Award under the Plan is not
intended to be a part of the salary of the Employee.
          (b) Conflicts With Any Employment Agreement. If the Employee has an
employment agreement with the Company or any of its subsidiaries which contains
different or additional provisions relating to vesting of Performance Award
awards, or otherwise conflicts with the terms of this Performance Award
Agreement, the provisions of the employment agreement shall govern.
          (c) Electronic Delivery and Signatures. The Employee hereby consents
and agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents including by way of the Investor Relations
section of the Company’s website, at Chicos.com. If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), the Employee hereby consents to such procedures and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Employee consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan.

 